DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 02/10/2022, have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8-10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Garcia et al (US 2016/0309998), in view of Burns et al (US 2017/0112373).
Regarding Claim 1, Gonzalez Garcia teaches a computer implemented method of assessing reading ability of a user ([0015], Fig. 1, the user device 22 contains the hardware and software necessary to carry out the exemplary methods for assessing the user's vision, the user device 22 provides an assessment application 32 residing in memory 34 on the user device 22 and configured for running as a background process while other applications run on the user device 22—either as a standalone process running on the user device 22, or as an embedded process within another running application on the user device 22) with a near focusing modality ([0016], the system 20 utilizes the user device 22 and associated methods for automatically obtaining select physiognomic measurements and visual parameters of the user's vision—including but not limited to visual acuity/spatial resolution, color contrast, contrast sensitivity, contrast resolution, color vision, stereopsis, visual field, and motion detection—in order to achieve early detection of potential visual dysfunctions), comprising: 
providing a handheld digital device to the user, the handheld digital device including a display and a camera ([0015], Fig. 1, the user device 22 contains the hardware and software necessary to carry out the exemplary methods for assessing the user's vision as described herein, the user device 22 provides a display screen 28, an at least one camera 30); 
presenting a reading stimulus comprising letters to the user on the display of the handheld digital device ([0021], Figs. 1-2, assessment application 32 also utilizes the various features of the user device 22 (i.e., screen luminosity, zoom, contrast, etc.) to evaluate the user's vision, based on the user's particular interactions with said features, upon the assessment application 32 being initialized or 
measuring a working distance between the handheld digital device and eyes of the user by using the camera while the user engages in habitual reading behavior at a working distance selected by the user for the stimulus comprising letters ([0027], the assessment application 32 utilizes the at least one camera 30 to monitor the distance between the user's face and the user device 22, given that holding the user device 22 relatively closer to or further from the user's face can be indicative of weakening eyesight, with respect to visual acuity, in at least one embodiment, rather than only monitoring changes in font size, the assessment application 32 will also monitor the distance between the user's face and the user device 22, thus, the distance between the user's face and the camera 30 is used as a constant to adjust the calculation of the visual parameters); 
monitoring the working distance measured to evaluate the user's reading success ([0026-0027], each visual parameter is linked to or otherwise associated with a specific visual function—for example, font size is linked to visual acuity, display screen 28 contrast and luminosity are linked to human contrast sensitivity, etc., thus, a change with respect to a particular visual parameter allows the assessment application 32 to better detect a particular type of visual function issue, this process of selectively modifying the at least one visual parameter periodically, and subsequently monitoring and recording the 
saving at least the working distance measured to memory ([0027], the assessment application 32 utilizes the at least one camera 30 to monitor the distance between the user's face and the user device 22, given that holding the user device 22 relatively closer to or further from the user's face can be indicative of weakening eyesight, with respect to visual acuity, in at least one embodiment, rather than only monitoring changes in font size, the assessment application 32 will also monitor the distance between the user's face and the user device 22, thus, the distance between the user's face and the camera 30 is used as a constant to adjust the calculation of the visual parameters (~use of distance in future calculations and adjustments indicates storing of distance values as part of the parameters)), reporting out the working distance measured on the display or both ([0026], Figs. 1-2, recorded data is stored and compared to the data associated with the baseline profile (230), upon any changes in a particular visual parameter exceeding a pre-defined threshold Delta value (232)—thus, indicating a possible visual impairment—the assessment application 32 notifies the user of the possible change in their vision (234) and suggests that they contact their physician to schedule an examination, where the system 20 incorporates the physician device 24, the assessment application 32 may automatically transmit the notification to the physician device 24 (236), the user application 32 also provides the user with reporting capabilities, allowing the user to selectively view their historical visual statistics and any changes in vision);
making a record of a font size of the letters on the display of the handheld digital device, brightness of the display or both ([0026], Figs. 1-2, the assessment application 32 then selectively modifies the at least one visual parameter periodically (226)—i.e., increase/decrease font sizes, 
evaluating reading success based on the patient selected working distance by comparing the working distance with an expected working distance ([0026], Figs. 1-2, recorded data is stored and compared to the data associated with the baseline profile (230), upon any changes in a particular visual parameter exceeding a pre-defined threshold Delta value (232)—thus, indicating a possible visual impairment—the assessment application 32 notifies the user of the possible change in their vision (234) and suggests that they contact their physician to schedule an examination, where the system 20 incorporates the physician device 24, the assessment application 32 may automatically transmit the notification to the physician device 24 (236), the user application 32 also provides the user with reporting capabilities, allowing the user to selectively view their historical visual statistics and any changes in vision).  
While Gonzalez Garcia teaches recording visual assessment parameters including the working distance and font size of the letters ([0026]), Gonzalez Garcia fails to teach transmitting the visual assessment parameters to a health care practitioner.
In the same field of endeavor, burns teaches transmitting the visual assessment parameters to a health care practitioner ([0051], ability to share images, assessment details, and results with other practitioners, parents, and application users through a social media interface unique to the application 50; view screening/testing trends including data about their own practice, data about the universe of screeners/users and data population demographics; and access the vision guide). 

Regarding Claim 2, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Gonzalez Garcia further teaches calibrating a processor of the handheld digital device by capturing an image of eye structures, facial structures or both while including an object of known size in the captured image ([0018-0019], the reference object is the iris of the user, given that an iris has an almost invariant diameter of approximately 10-12 millimeters).
Regarding Claim 3, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 2 above. The combination, particularly Gonzalez Garcia further teaches measuring a size of the eye structures, facial structures or both relative to the object of known size in the captured image ([0018-0019], the reference object is the iris of the user, given that an iris has an almost invariant diameter of approximately 10-12 millimeters).
Regarding Claim 4, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Gonzalez Garcia further teaches measuring the working distance directly or on the basis of comparison to the object of known size ([0027], the assessment application 32 utilizes the at least one camera 30 to monitor the distance between the user's face and the user device 22).
Regarding Claim 8, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Gonzalez Garcia further teaches 
Regarding Claim 9, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 8 above. While Burns discloses sharing assessment information with a health care practitioner ([0051]), the combination, particularly Gonzalez Garcia further teaches recording status as to whether the corrective lenses are worn ([0020], assessments related to misalignment).
Regarding Claim 10, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Gonzalez Garcia further teaches analyzing a captured image to determine a pupil size; and optionally, transmit information of the pupil size to a health care practitioner ([0018-0019], the reference object is the iris of the user, given that an iris has an almost invariant diameter of approximately 10-12 millimeters).
Regarding Claim 17, Gonzalez Garcia teaches a handheld digital device (Fig. 1 user device 22), comprising: a display; a camera; a processor; and a memory; wherein the processor is in operable communication with the display, the camera and the memory and further comprises an image capture engine and an image analysis engine ([0015], Fig. 1, the user device 22 contains the hardware and software necessary to carry out the exemplary methods for assessing the user's vision, the user device 22 provides a display screen 28, an at least one camera 30, the user device 22 provides an assessment application 32 residing in memory 34 on the user device 22 and configured for running as a background process while other applications run on the user device 22—either as a standalone process running on the user device 22, or as an embedded process within running application on the user device 22); 
the processor being programmed to present a reading stimulus comprising letters to the user on the display of the handheld digital device ([0021], Figs. 1-2, assessment application 32 also utilizes the various features of the user device 22 (i.e., screen luminosity, zoom, contrast, etc.) to evaluate the user's vision, based on the user's particular interactions with said features, upon the assessment application 32 being initialized or executed for the first time on the user device 22, the assessment application 32 first records the current state of an at least one visual parameter associated with the display screen 28 of the user device 22 (222)—i.e., font size, font type, screen luminosity, contrast, etc. —and establishes a baseline profile of the associated user based on those current visual parameter details (224), [0026], after establishing the baseline profile, the assessment application 32 then selectively modifies the at least one visual parameter periodically (226)—i.e., increase/decrease font sizes, increase/decrease screen luminosity, increase/decrease contrast, etc., the assessment application 32 monitors and records the user's response to the modification(s) (228)—i.e., either re-adjusting the at least one visual parameter or leaving it as-is);
the image capture engine being programmed to execute the following: capturing an image of a user's face and eyes while the user is reading the letters displayed on the display while the user engages in habitual reading behavior for the stimulus comprising letters and text at a working distance selected by the user ([0027], the assessment application 32 utilizes the at least one camera 30 to monitor the distance between the user's face and the user device 22, given that holding the user device 22 relatively closer to or further from the user's face can be indicative of weakening eyesight, with respect to visual acuity, in at least one embodiment, rather than only monitoring changes in font size, the assessment application 32 will also monitor the distance between the user's face and the user device 22, thus, the distance between the user's face and the camera 30 is used as a constant to adjust the calculation of the visual parameters); and 
the image analysis engine being programmed to execute the following: measuring the working distance between the display and the user's eyes selected by the user ([0027], the assessment application 32 utilizes the at least one camera 30 to monitor the distance between the user's face and the user device 22, given that holding the user device 22 relatively closer to or further from the user's face can be indicative of weakening eyesight, with respect to visual acuity, in at least one embodiment, rather than only monitoring changes in font size, the assessment application 32 will also monitor the distance between the user's face and the user device 22, thus, the distance between the user's face and the camera 30 is used as a constant to adjust the calculation of the visual parameters (~use of distance in future calculations and adjustments indicates storing of distance values as part of the parameters)); and monitoring the working distance selected by the user measured to evaluate the user's reading success ([0026-0027], each visual parameter is linked to or otherwise associated with a specific visual function—for example, font size is linked to visual acuity, display screen 28 contrast and luminosity are linked to human contrast sensitivity, etc., thus, a change with respect to a particular visual parameter allows the assessment application 32 to better detect a particular type of visual function issue, this process of selectively modifying the at least one visual parameter periodically, and subsequently monitoring and recording the user's response to the modifications, continues for as long as the assessment application 32 is running on the user device 22, the assessment application 32 utilizes the at least one camera 30 to monitor the distance between the user's face and the user device 22, given that holding the user device 22 relatively closer to or further from the user's face can be indicative of weakening eyesight), 
the processor further being programmed to make a record of a font size of the letters on the display of the handheld digital device, brightness of the display or both ([0026], Figs. 1-2, the assessment application 32 then selectively modifies the at least one visual parameter periodically (226)—i.e., increase/decrease font sizes, increase/decrease screen luminosity, increase/decrease contrast, etc., assessment application 32 monitors and records the user's response to the modification(s) (228)—i.e., either re-adjusting the at least one visual parameter or leaving it as-is, in addition to selectively modifying visual parameters, the assessment application 32 also monitors and records the user's unprovoked modification of visual parameters—i.e., visual parameters that were not previously modified by the assessment application 32) and evaluating reading success based on the patient selected working distance by comparing the working distance with an expected working distance ([0026], Figs. 1-2, recorded data is stored and compared to the data associated with the baseline profile (230), upon any changes in a particular visual parameter exceeding a pre-defined threshold Delta value (232)—thus, indicating a possible visual impairment—the assessment application 32 notifies the user of the possible change in their vision (234) and suggests that they contact their physician to schedule an examination, where the system 20 incorporates the physician device 24, the assessment application 32 may automatically transmit the notification to the physician device 24 (236), the user application 32 also provides the user with reporting capabilities, allowing the user to selectively view their historical visual statistics and any changes in vision).  
While Gonzalez Garcia teaches recording visual assessment parameters including the working distance and font size of the letters ([0026]), Gonzalez Garcia fails to teach transmitting the visual assessment parameters to a health care practitioner.
In the same field of endeavor, burns teaches transmitting the visual assessment parameters to a health care practitioner ([0051], ability to share images, assessment details, and results with other practitioners, parents, and application users through a social media interface unique to the application 50; view screening/testing trends including data about their own practice, data about the universe of screeners/users and data population demographics; and access the vision guide). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Gonzalez Garcia, to further include sharing of assessment parameters and results with medical personnel, as taught in Burns, in order to provide more efficient management of ophthalmologic assessments and diagnostics. (See Burns [0042])
Regarding Claim 19, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination, particularly Gonzalez Garcia further teaches saving additional information to memory selected from a group consisting of time, date, lighting conditions, display brightness, pupil size, whether the user is wearing corrective lenses at the time of recording and a combination of the foregoing ([0020-0022] the assessment application 32 first records the current state of an at least one visual parameter associated with the display screen 28 of the user device 22 (222)—i.e., font size, font type, screen luminosity, contrast, etc. —and establishes a baseline profile of the associated user based on those current visual parameter details).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Garcia et al (US 2016/0309998), in view of Burns et al (US 2017/0112373), and further in view of Berry et al (US 2014/0375954).
Regarding Claim 5, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach calculating a Snellen visual acuity or a Snellen visual acuity equivalent and transmitting the Snellen visual acuity or the Snellen visual acuity equivalent to the health care practitioner.
In the same field of endeavor, Berry teaches calculating a Snellen visual acuity or a Snellen visual acuity equivalent and transmitting the Snellen visual acuity or the Snellen visual acuity equivalent to the health care practitioner ([0074], displaying the visual test element(s), the portable consumer device can adjust one or more visual characteristics of at least one test element, such as size, boldness, contrast, etc. based on configuration performed by the configuration component 108, as indicated by the arrows 401, the size of one or more visual test elements displayed as part of a Snellen chart may be adjusted based on the viewing distance 304, [0083], reporting results to medical professionals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Gonzalez Garcia, modified by Burns, to further include a Snellen equivalent assessment among the visual parameters, as taught in Berry, in order to more efficiently conduct medical tests and examinations using computing devices ([0011-0012])
Regarding Claim 7, Gonzalez Garcia, as modified by Burns and Berry, teaches all aspects of the claimed invention as disclosed in Claim 5 above. The combination, particularly Gonzalez Garcia further teaches saving additional information to memory selected from a group consisting of time, date, lighting conditions, display brightness, pupil size, whether the user is wearing corrective lenses at the time of recording and a combination of the foregoing ([0020-0022] the assessment application 32 first records the current state of an at least one visual parameter associated with the display screen 28 of the user device 22 (222)—i.e., font size, font type, screen luminosity, contrast, etc. —and establishes a baseline profile of the associated user based on those current visual parameter details).

Claims 13-15, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Garcia et al (US 2016/0309998), in view of Burns et al (US 2017/0112373), and further in view of Li (US 2018/0199810).
Regarding Claim 13, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach measuring the working distance by a depth mapping process using projected patterns including projecting an illuminated pattern of multiple spots onto the face of the user.
In the same field of endeavor, Li teaches measuring the working distance by a depth mapping process using projected patterns including projecting an illuminated pattern of multiple spots onto the face of the user ([0034], the eyes-to-camera distance is computed based on depth information obtained by a user device equipped with structured light imaging systems (e.g., the iPhone X), capturing an image of an object with a calibrated light pattern projected onto the object allows for three-dimensional property measurements, FIG. 8 illustrates the use of a structured light projector 802, the camera's FOV fully contains the solid angle of the projected pattern, and the spatial resolution of the light pattern will be sufficient enough to properly sample the pupil area at designated working distances, [0035], iPhone X spot projector).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Gonzalez Garcia, modified by Burns, to further include calibration of the device by imaging facial structures in comparison to known objects, including calculation of depth mapping and contouring of facial structures, where the size of said facial structures further indicates distance between the electronic device and the user, as taught in Li, in order to automatically and more efficiently measure the distance to the face and the size of the user’s facial features, without requiring the distance See Li [0002, 0036])
Regarding Claim 14, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach creating a depth map of the user's face including a matrix of pixels wherein each pixel corresponds to respective location on the face and includes a respective pixel value indicative of a distance from a reference location at the handheld digital device to respective location pixel.
In the same field of endeavor, Li teaches creating a depth map of the user's face including a matrix of pixels wherein each pixel corresponds to respective location on the face and includes a respective pixel value indicative of a distance from a reference location at the handheld digital device to respective location pixel ([0035], projected pattern may be calibrated on a known surface (e.g., a flat surface) at two or more distances away from the device, calibration distances may be chosen to lie within the range of expected working distances to minimize error due to physical factors such as diffraction, camera hardware tolerance, and calibration surface tolerance, proper calibration produces an accurate scaling factor for converting pixels to physical distance as a function of working distance (e.g., eyes-to-camera distance 808), relevant structured light geometry (e.g., for iPhone X spot projector, it is the beam launch angle for each of the 30,000 spots) is also obtained during calibration since both object distance and camera focal length are known, the pattern produced by the structured light over the pixels defining the iris areas are analyzed and referenced against calibration data to estimate working distance, an algorithm would identify the relevant spot locations in the image, match them up to the corresponding calibration reference spot locations, compute the difference to estimate relative shift from a calibration plane 804, and add the result to that of the predefined distance between calibration and camera planes).
See Li [0002, 0036])
Regarding Claim 15, Gonzalez Garcia, as modified by Burns and Li, teaches all aspects of the claimed invention as disclosed in Claim 14 above. While Gonzalez Garcia teaches measuring a distance between the users eyes or the users bridge of the nose and the handheld digital device ([0020-0022]), the combination, particularly Li, further teaches using the depth map to identify a contour of the user's face representing the users eyes or a bridge of a user's nose ([0034], the eyes-to-camera distance is computed based on depth information obtained by a user device equipped with structured light imaging systems (e.g., the iPhone X), capturing an image of an object with a calibrated light pattern projected onto the object allows for three-dimensional property measurements, FIG. 8 illustrates the use of a structured light projector 802, the camera's FOV fully contains the solid angle of the projected pattern, and the spatial resolution of the light pattern will be sufficient enough to properly sample the pupil area at designated working distances).
Regarding Claim 18, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination fails to teach wherein the image analysis 
In the same field of endeavor, Li teaches wherein the image analysis engine is further programmed to use an apparent size of structures of users face and eyes; and to calculate the working distance between display and the user's eyes from the apparent size ([0031-0032], eyes-to-camera distance can be derived from the image of the captured pattern, which may also be used to estimate a pixel-to-mm conversion factor for subsequent calculations, the eyes-to-camera distance is computed based on an estimated corneal diameter, the segmentation algorithm identifies the outer iris boundary 604 and extracts its diameter, which is taken to be the corneal diameter 606, the corneal diameter 606, in pixels, may then be used as a calibration factor to estimate the near-PD distance and the eyes-to-camera distance).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Gonzalez Garcia, as modified by Burns, to further include calibration of the device by imaging facial structures in comparison to known objects, including calculation of depth mapping and contouring of facial structures, where the size of said facial structures further indicates distance between the electronic device and the user, as taught in Li, in order to automatically and more efficiently measure the distance to the face and the size of the user’s facial features, without requiring the distance between the patient and camera to be fixed and known at the time of measurement and image capture, thereby improving measurement accuracy through normal device usage. (See Li [0002, 0036])
Regarding Claim 20, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination fails to teach wherein the image analysis 
In the same field of endeavor, Li teaches wherein the image analysis engine is programmed to measure working distance by a depth mapping process using projected patterns including projecting an illuminated pattern of multiple spots onto the face of the user ([0034], the eyes-to-camera distance is computed based on depth information obtained by a user device equipped with structured light imaging systems (e.g., the iPhone X), capturing an image of an object with a calibrated light pattern projected onto the object allows for three-dimensional property measurements, FIG. 8 illustrates the use of a structured light projector 802, the camera's FOV fully contains the solid angle of the projected pattern, and the spatial resolution of the light pattern will be sufficient enough to properly sample the pupil area at designated working distances, [0035], iPhone X spot projector).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Gonzalez Garcia, as modified by Burns, to further include calibration of the device by imaging facial structures in comparison to known objects, including calculation of depth mapping and contouring of facial structures, where the size of said facial structures further indicates distance between the electronic device and the user, as taught in Li, in order to automatically and more efficiently measure the distance to the face and the size of the user’s facial features, without requiring the distance between the patient and camera to be fixed and known at the time of measurement and image capture, thereby improving measurement accuracy through normal device usage. (See Li [0002, 0036])
Regarding Claim 21, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination fails to teach wherein the image analysis engine is programmed to create a depth map of the user's face including a matrix of pixels wherein each 
In the same field of endeavor, Li teaches wherein the image analysis engine is programmed to create a depth map of the user's face including a matrix of pixels wherein each pixel corresponds to respective location on the face and includes a respective 7pixel value indicative of a distance from a reference location at the handheld digital device to respective location pixel ([0035], projected pattern may be calibrated on a known surface (e.g., a flat surface) at two or more distances away from the device, calibration distances may be chosen to lie within the range of expected working distances to minimize error due to physical factors such as diffraction, camera hardware tolerance, and calibration surface tolerance, proper calibration produces an accurate scaling factor for converting pixels to physical distance as a function of working distance (e.g., eyes-to-camera distance 808), relevant structured light geometry (e.g., for iPhone X spot projector, it is the beam launch angle for each of the 30,000 spots) is also obtained during calibration since both object distance and camera focal length are known, the pattern produced by the structured light over the pixels defining the iris areas are analyzed and referenced against calibration data to estimate working distance, an algorithm would identify the relevant spot locations in the image, match them up to the corresponding calibration reference spot locations, compute the difference to estimate relative shift from a calibration plane 804, and add the result to the predefined distance between calibration and camera planes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Gonzalez Garcia, as modified by Burns, to further include calibration of the device by imaging facial structures in comparison to known objects, including calculation of depth mapping and contouring of facial structures, where the size of said facial structures further indicates distance between the See Li [0002, 0036])
Regarding Claim 22, Gonzalez Garcia, as modified by Burns and Li, teaches all aspects of the claimed invention as disclosed in Claim 21 above. While Gonzalez Garcia teaches measuring a distance between the users eyes or the users bridge of the nose and the handheld digital device ([0020-0022]), the combination, particularly Li, further teaches wherein the image analysis engine is programmed to analyze the depth map to identify a contour representing the users eyes or a bridge of a user’s nose ([0034], the eyes-to-camera distance is computed based on depth information obtained by a user device equipped with structured light imaging systems (e.g., the iPhone X), capturing an image of an object with a calibrated light pattern projected onto the object allows for three-dimensional property measurements, FIG. 8 illustrates the use of a structured light projector 802, the camera's FOV fully contains the solid angle of the projected pattern, and the spatial resolution of the light pattern will be sufficient enough to properly sample the pupil area at designated working distances).
Regarding Claim 23, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination fails to teach an apparatus for three dimensional mapping of the face that includes an illumination assembly having a coherent light source and a diffuser which are arranged to project an illuminated speckle pattern on the user's face; and wherein the camera comprises an infrared sensor adapted to capture images of the illuminated speckle pattern from a single location and at a known angular position relative to the assembly.
In the same field of endeavor, Li teaches an apparatus for three dimensional mapping of the face that includes an illumination assembly having a coherent light source and a diffuser which are arranged to project an illuminated speckle pattern on the user's face; and wherein the camera 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Gonzalez Garcia, as modified by Burns, to further include calibration of the device by imaging facial structures in comparison to known objects, including calculation of depth mapping and contouring of facial structures, where the size of said facial structures further indicates distance between the electronic device and the user, as taught in Li, in order to automatically and more efficiently measure the distance to the face and the size of the user’s facial features, without requiring the distance between the patient and camera to be fixed and known at the time of measurement and image capture, thereby improving measurement accuracy through normal device usage. (See Li [0002, 0036])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Garcia et al (US 2016/0309998), in view of Burns et al (US 2017/0112373), and further in view of Hernandez-Castaneda et al (US 2019/0246896).
Regarding Claim 6, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 3 above. While Gonzalez Garcia discloses measuring the working distance while reading material is read ([0027]),  the combination fails to teach wherein the working distance is measured based on the previously measured size of eye structures or facial structures.
In the same field of endeavor, Hernandez-Castaneda teaches wherein the working distance is measured based on the previously measured size of eye structures or facial structures ([0107-0108], the measured distance is computed and preferably from images taken by the electronic device, a reference object with a known real size R in mm (or another length unit) must be included in the images of the ~know whether glasses are worn, size of glasses must be recorded for use in processing, size of pupil must be known/recorded to use in processing)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Gonzalez Garcia, modified by Burns, to further include calculation of the working distance with reference to previously determined sizes of facial structures, as taught in Hernandez-Casaneda, in order to enhance the accuracy in measurement of the working distance improving the determination of a value of a visual correction needed for the user of the device. (See Hernandez-Castaneda [0001, 0004])

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Garcia et al (US 2016/0309998), in view of Burns et al (US 2017/0112373), and further in view of Krueger (US 2016/0262608).
Regarding Claim 11, Gonzalez Garcia, as modified by Burns, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach presenting an optokinetic 
In the same field of endeavor, Krueger teaches presenting an optokinetic stimulus of moving bars, stripes or a checkerboard on the display of the handheld digital device; and capturing moving images of eye movements that occur in response to the optokinetic stimulus ([0099], optokinetic nystagmus (OKN) can be tested by moving a strip with parallel stripes in front of the person's eyes and asking the person to watch the stripes go by, [0217], in traditional optokinetic testing, a person's head is motionless while seated inside a moving drum with alternating black and white vertical lines or a hand held drum with alternating black and white vertical lines is placed in front of the person. , this same test can be performed using an AR or VR platform by creating a visual image that includes elements that work just like the vertical lines in the drum, objects can be visualized as moving across the visual field or along another plane of motion, these visual elements can also change in size, color or other dimensions, motion can occur in any direction relative to the person, as the eye movement is being assessed and measured, [0280], miniature video cameras used so image of the eye can be tracked and ocular responses measured).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Gonzalez Garcia, modified by Burns, to further include moving stimuli such as optokinetic testing among visual tests provided, as taught in Krueger, in order to further enhance the measurement and diagnostics of eye performance to include a wide range of ocular response tests including assessment of a person’s ability to perceive and accurately track a moving object. (See
Regarding Claim 12, Gonzalez Garcia, as modified by Burns and Krueger, teaches all aspects of the claimed invention as disclosed in Claim 11 above. Krueger further teaches analyzing the moving images of eye movements in response to the optokinetic stimulus ([0099], optokinetic nystagmus (OKN) can be tested by moving a strip with parallel stripes in front of the person's eyes and asking the person to watch the stripes go by, [0217], in traditional optokinetic testing, a person's head is motionless while seated inside a moving drum with alternating black and white vertical lines or a hand held drum with alternating black and white vertical lines is placed in front of the person. , this same test can be performed using an AR or VR platform by creating a visual image that includes elements that work just like the vertical lines in the drum, objects can be visualized as moving across the visual field or along another plane of motion, these visual elements can also change in size, color or other dimensions, motion can occur in any direction relative to the person, as the eye movement is being assessed and measured, [0280], miniature video cameras used so image of the eye can be tracked and ocular responses measured).

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Garcia et al (US 2016/0309998), in view of Burns et al (US 2017/0112373), in view of Li (US 2018/0199810), and further in view of Bower et al (US 2012/0033227).
Regarding Claims 16 and 24, Gonzalez Garcia, as modified by Burns and Li, teaches all aspects of the claimed invention as disclosed in Claims 15 and 23 above. The combination fails to teach receiving color image data at a first input port including a first array of color image pixels from a first image sensor; receiving depth related image data at a second input port from a second image sensor and processing the depth related image data to generate a depth map.
In the same field of endeavor, Bower teaches receiving color image data at a first input port including a first array of color image pixels from a first image sensor; receiving depth related image data 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assessment of eyesight acuity by monitoring eye movement and proximity to the display while the subject is reading or viewing text or other stimulus on the display, as taught in Gonzalez Garcia, modified by Burns and Li, to further include the receipt of data from multiple image sources, where the data is varied in both color and depth, and correlating the different images together, as taught in Bower, in order enable full color or hyperspectral photography for emphasizing various features of the imaged structure and various depths of the imaged structures, such hyperspectral images providing additional clinical diagnostic value when correlated. (See Bower [0069])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641